PER CURIAM.
Bryant A. Meeks appeals from a final order by the Department of Environmental Protection requiring Meeks to take corrective action with regard to contamination on property owned by the Bryant A. Meeks, Jr., Trust. Because, as the Department concedes, the final order improperly imposed liability on Meeks individually, we reverse that portion of the order pertaining to *714Meeks’ individual liability. In all other respects, the order is affirmed.
CAMPBELL, A.C.J., and BLUE and LAZZARA, JJ., concur.